        Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MSO SEALS & GASKETS, INC. D/B/A
                             §
METRIC STANDARD ODD SEALS &  §
GASKETS, INC.                §
                             §
     Plaintiff,              §
                             §
V.                           §                       CIVIL ACTION NO. 4:19-CV-04491
                             §                       JURY
                             §
SCOTTSDALE INSURANCE COMPANY §
AND ERIN ELIZABETH MEIWES,   §
                             §
     Defendants.             §


              SCOTTSDALE INSURANCE COMPANY’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, SCOTTSDALE INSURANCE

COMPANY (“Scottsdale”), files its Notice of Removal to the United States District Court for the

Southern District of Texas, Houston Division, on the basis of diversity of citizenship, improper

joinder, and amount in controversy, and respectfully shows the following:

                                I.   PROCEDURAL BACKGROUND

         1.     On August 6, 2019, Plaintiff, MSO Seals & Gaskets, Inc. d/b/a Metric Standard

Odd Seals & Gaskets, Inc. (“MSO” or “Plaintiff”) filed its Original Petition in a case styled MSO

Seals & Gaskets, Inc., d/b/a Metric Standard Odd Seals & Gaskets, Inc. v. Scottsdale Insurance

Company and Erin Elizabeth Meiwes, Cause No. 2019-53907, pending in the 125th Judicial

District Court of Harris County, Texas.

         2.     Scottsdale received a copy of the Plaintiff’s Original Petition on October 17,

2019.




                                               1
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 2 of 10



       3.        Scottsdale files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. See id.

       4.        All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.        Attached hereto are copies of the following documents:

                Exhibit 1:    Index of Matters Being Filed;

                Exhibit 2:    A copy of the Harris County Clerk’s file; and

                Exhibit 3:    List of Parties and Counsel.

                                  II.   BASES FOR REMOVAL

       6.        Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendant Scottsdale are diverse.

       7.        Plaintiff, MSO Seals & Gaskets, Inc., is a Domestic Corporation doing business

as Metric Standard Odd Seals & Gaskets, Inc., also a Domestic Corporation.

       8.        Defendant, Scottsdale Insurance Company, is incorporated under the laws of the

State of Ohio, with its principal place of business in Scottsdale, Arizona. Scottsdale is therefore

not a citizen of the State of Texas for diversity purposes.

       9.        Defendant, Erin Elizabeth Meiwes (“Meiwes”), is and was at the time the lawsuit

was filed, a resident and citizen of the State of Texas. Concerning the claims against Meiwes,

however, it is Scottsdale’s position that Plaintiff improperly joined Meiwes. As explained below,

the Court should disregard Meiwes’ Texas citizenship to evaluate diversity in this matter.

       10.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Scottsdale.


                                                  2
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 3 of 10



B. Defendant Erin Elizabeth Meiwes has been improperly joined in this lawsuit.

       11.     With respect to the claims against defendant independent adjuster Meiwes, it is

Scottsdale’s position that Meiwes is improperly joined in this action and she is, therefore, not a

proper party to this lawsuit. Consequently, the Texas citizenship of Meiwes should be

disregarded for the purposes of evaluating diversity in this matter. The doctrine of improper

joinder ensures that the presence of improperly joined, non-diverse defendants do not defeat

federal removal jurisdiction premised on diversity. See Borden v. Allstate Ins. Co., 589 F.3d

168, 171 (5th Cir. 2009). The removing party bears the burden of demonstrating improper

joinder. See id. (citing Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir.1999)).

       12.     The Fifth Circuit explained that a removing party can establish improper joinder

by demonstrating either: “(1) actual fraud in the pleading of jurisdictional facts, or (2) the

inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.2004) (en banc). Under the

second method, the test for improper joinder is whether the defendant has demonstrated that

“there is no reasonable basis for the district court to predict that the plaintiff might be able to

recover against an in-state defendant.” Id. at 573. The Fifth Circuit’s en banc decision in

Smallwood unequivocally adopted this phrasing as the test for fraudulent joinder. Id. (“To

reduce possible confusion, we adopt this phrasing of the required proof and reject all others,

whether the other appear to describe the same standard or not”).

       13.     A court may resolve the issue of whether a plaintiff has a reasonable basis of

recovery in one of two ways. Id. “The court may [either] conduct a Rule 12(b)(6)-type analysis

... [or], in its discretion, pierce the pleadings and conduct a summary inquiry.” Int’l Energy

Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 2016 WL 1274030, at *8 (5th Cir. Mar. 31,




                                                3
       Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 4 of 10



2016) (quoting Smallwood, 385 F.3d at 573). “Certainly a court may choose to use either one of

these two analyses, but it must use one and only one of them, not neither or both.” Id. at *7.

         14.      If a court chooses to apply the 12(b)(6) analysis, then it will initially look “at the

allegations of the complaint to determine whether the complaint states a claim under state law

against the in-state defendant.” Smallwood, 385 F.3d at 573. However, in Int’l Energy Ventures

Mgmt., L.L.C., the Fifth Circuit recently opined that this particular language of Smallwood “must

not be read to imply that a state pleading standard applies.” Int’l Energy Ventures Mgmt., L.L.C.,

at *7. The court further stated that “the Smallwood opinion unequivocally announced its own

test for improper joinder under the second ‘way’ immediately thereafter,” which did not include

the in state court language.1 Id. Thus, if a federal court chooses to conduct a Rule 12(b)(6)-type

analysis to determine whether there is no reasonable basis to predict that a plaintiff might be able

to recover against a non-diverse defendant, then the court must “apply the federal pleading

standard embodied in that analysis.” Id. at *8. Because “the Rule 12(b)(6) analysis necessarily

incorporates the federal pleading standard articulated in Bell Atlantic Corp. v. Twombly: ‘To pass

muster under Rule 12(b)(6), [a] complaint must have contained ‘enough facts to state a claim to

relief that is plausible on its face.’’” Id. at *3 (quoting Reece v. U.S. Bank Nat’l Ass’n, 762 F.3d

422, 424 (5th Cir. 2014) (quoting Bell Atl. Corp. v. Twobly, 550 U.S. 544, 547 (U.S. 2007).

         15.      Additionally, “merely pleading a valid state law claim ... against the resident

defendant does not mean that the joinder of the resident defendant is not fraudulent ....”

Hornbuckle v. State Farm Lloyd’s, 385 F.3d 538, 542 (5th Cir. 2004). In the context of joinder

of non-diverse insurance adjusters, Courts in the Fifth Circuit require plaintiffs “to allege specific

actionable conduct by the adjuster and to distinguish claims against the adjuster from generic,
1
  The Smallwood test is “whether the defendant has demonstrated that there is no reasonable basis for the district
court to predict that the plaintiff might be able to recover against an in-state defendant.” See Smallwood, 385 F.3d. at
573. This test does not mention a state pleading standard.


                                                           4
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 5 of 10



conclusory, statute-tracking claims against the insurer.” Okenkpu v. Allstate Texas Lloyd’s, Civ.

A. H-11-2376, 2012 WL 1038678 at *7 (S.D. Tex. Mar. 27, 2012) (citing Centro Cristiano

Cosecha Final, Inc. v. The Ohio Casualty Ins. Co., Civ. A. No. H–10–1846, 2011 WL 240335,

*14 (S.D.Tex. Jan.20, 2011).

       16.     Here, however, Plaintiff fails to offer any specific actionable facts to support its

claims against Meiwes that are distinct from Plaintiff’s claims against Scottsdale. The causes of

action against Meiwes are listed verbatim and are identical as to Scottsdale. Therefore, Plaintiff

fails to state viable state law claims against Meiwes, individually. See Okenkpu, 2012 WL

1038678 at *7; Keen v. Wausau Business Ins. Co., 875 F.Supp.2d 682 (S.D.Tex. 2012) (Harmon,

J.) (“[W]hen an adjuster’s actions ‘can be accomplished by [the insurer] through an agent’ and

when the claims against the adjuster are identical to those against the insurer, the adjuster’s

actions ‘are indistinguishable from [the insurer’s] actions’ and hence are insufficient to support a

claim against the adjuster.”) (citing Centro Cristiano Cosecha Final, Inc. v. Ohio Cas. Ins. Co.,

2011 WL 240335, *14 (S.D. Tex. 2011)).

       17.     Plaintiff’s complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Id. at 547. Yet the Court need not credit naked conclusory allegations or

“a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 570. “While

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). And, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Id. (citing 5 C. Wright & A.

Miller, Federal Practice and Procedure §1216, pp. 235–36 (3d ed. 2004) (“[T]he pleading must

contain something more ... than ... a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action”)). “When the pleaded factual content allows the court to draw




                                                 5
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 6 of 10



the reasonable inference that the defendant is liable for the misconduct alleged,” then the claim

has facial plausibility. Iqbal, 556 U.S. at 663.

       18.     Plaintiff does not offer any factual support for its claims against Meiwes for

which she may be held liable. Plaintiff fails to make the required “factual fit between [its]

allegations and the pleaded theory of recovery.” Griggs v. State Farm Lloyds, 181 F.3d 694, 701

(5th Cir. 1999).

       19.     The “facts” asserted against Meiwes and Plaintiff’s pleaded causes of action are

incongruent and do not support a reasonable inference that Meiwes could be held individually

liable under Plaintiff’s pleaded causes of action under the Texas Insurance Code chapter 541,

and the Texas Deceptive Trade Practices Act — and constitutes a failure to state a claim and

improper joinder of that party. See, e.g., Lakewood Chiropractic Clinic, 2009 WL 3602043, at

*3 (holding that “near verbatim recitations of portions of Chapters 541 and 542 of the Texas

Insurance Code” without “facts illustrating what actions are attributable to [the adjuster]

individually” does not provide a reasonable basis of recovery); Weldon Contractors, Ltd. v.

Fireman’s Fund Ins. Co ., 4:09-cv-165-A, 2009 WL 1437837, at *3–4 (N.D. Tex. May 22, 2009)

(finding allegations that listed Insurance Code provisions and asserted that “Defendants” violated

such provisions “are really legal conclusions couched as factual allegations”); Broadway v.

Brewer, 2009 WL 1445449, at *2 (E.D. Tex. May 21, 2009) (holding that a petition listing

statutory provisions of the Insurance Code that were violated by Defendants “does not, on its

face, allege facts supporting an independent cause of action against [the insurance agent]”); First

Baptist Church of Mauriceville, Tex. v. GuideOne Mut. Ins. Co., No. 1:07-CV-988, 2008 WL

4533729, at *6 (E.D. Tex. Sept. 29, 2008) (holding that the plaintiffs’ Petition “failed to state

specific factual averments identifying how [the adjuster] violated the law in a manner giving rise




                                                   6
       Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 7 of 10



to the asserted claims”); Griggs, 181 F.3d at 701–02 (upholding denial of motion to remand

where there were no factual allegations in plaintiff’s petition to support claim against agent).

         20.      Additionally, Plaintiff alleges causes of action against Meiwes for which it cannot

recover.2

         21.      Based upon the foregoing, it is evident that Meiwes was improperly joined in the

lawsuit in an effort to defeat diversity jurisdiction.

         22.      Further, without asserting facts as to how Meiwes, individually and not as an

independent adjuster assigned by Scottsdale, committed actionable violations of the Texas

Insurance Code, Plaintiff’s claims cannot survive dismissal. Twombly, 550 U.S. at 555. Generic

allegations will not support an arguable basis of individual liability against the individual Non-

Insurer Defendants. Caballero v. State Farm Lloyds, 2003 WL 23109217 (S.D.Tex. 2003)

(Hudspeth, J.) (not designated for publication). Texas law is clear that to be liable for alleged

violations of the Texas Insurance Code, the adjuster, individually, must have committed the

violation that caused the harm. Frisby v. Lumberman’s Mut. Cas. Co., 500 F.Supp.2d 697

(S.D.Tex. 2007). Here, the alleged harm is Scottsdale’s failure to pay for covered damages.

         23.      The claim at issue, no matter how Plaintiff couches it in the lawsuit, is whether

Scottsdale owes Plaintiff payment under the policy for the claimed loss. Plaintiff’s claim is for

2
  Texas federal courts that have addressed § 541.060 unfair settlement practices allegations against an adjuster have
found that the section only applies to insurers, and that it does not apply to adjusters. Lopez v. United Prop. & Cas.
Ins. Co., 197 F. Supp. 3d 944, 950 (S.D. Tex. 2016); Ministerio Int’l Lirios Del Valle v. State Farm Lloyds, 3:16-
CV-1212-D, 2016 WL 5791550, at *3 (N.D. Tex. Oct. 4, 2016)(J. Fitzwater); see, Meritt Buffalo Events Ctr., LLC v.
Cent. Mut. Ins. Co., 3:15–CV–3741–D, 2016 WL 931217, at *4 (N.D.Tex. Mar. 11, 2016) (“Massey and Cagle are
both adjusters, and “[a]n adjuster ‘cannot be held liable under this section because, as an adjuster, he does not have
settlement authority on behalf of the insurer.’”); see, e.g., Doss v. Warranty Underwriters Ins. Co., 04–11–00776–
CV, 2012 WL 5874316, at *2 (Tex.App.–San Antonio Nov. 21, 2012, no pet.) (noting that provisions such as §
541.060(a)(2)(A) apply “only to the insurer-insured relationship”). Chapter 542 only applies to insurers. See
Richardson E. Baptist Church v. Philadelphia Indem. Ins. Co., 05–14–01491–CV, 2016 WL 1242480, at *10
(Tex.App.–Dallas Mar. 30, 2016, no. pet. h.); see, e.g., Mainali Corp. v. Covington Specialty Ins. Co., 3:15–CV–
1087–D, 2015 WL 5098047, at *6 (N.D.Tex. Aug. 31, 2015) (“Chapter 542 only applies to specifically listed
‘insurers,’ and Summers, an adjuster, is not an insurer.”). Texas law does not recognize a cause of action for
negligent claims handling. Higginbotham v. State Farm Mut. Auto. Ins. Co., 103 F.3d 456, 460 (5th Cir. 1997).


                                                          7
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 8 of 10



economic losses against Scottsdale, which are contractual claims. Further, a bona fide dispute as

to coverage or the amount of the claim exists that may preclude Plaintiff’s actions for alleged bad

faith and Insurance Code violations.

       24.     As such, this Court should disregard the citizenship of Meiwes, the non-diverse

defendant. And the Court should find removal of this case is proper.

C. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
Matter Jurisdiction.

       25.     In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”         St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

       26.     Plaintiff alleges that Defendant is liable under a commercial insurance policy

because Plaintiff made a claim under that policy and Defendant wrongfully adjusted and

underpaid Plaintiff’s claim. This is a civil action in which the claim for relief Paragraph 74 of

Plaintiff’s petition indicates “Plaintiff seeks only monetary relief of no less than $1,000,000.00.”



                                                 8
      Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 9 of 10



This evidence demonstrates that the amount in controversy in this case exceeds the jurisdictional

requirements.

                      III.    THIS REMOVAL IS PROCEDURALLY CORRECT

       27.      Scottsdale received service of this lawsuit on October 17, 2019. Thus, Scottsdale

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

       28.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

       29.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       30.      Promptly after Scottsdale files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       31.      Promptly after Scottsdale files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

       32.      Defendant Meiwes consents to this removal.

                                          IV. CONCLUSION

       33.      Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant, Scottsdale

Insurance Company, hereby removes this case to this Court for trial and determination.




                                                   9
     Case 4:19-cv-04491 Document 1 Filed on 11/14/19 in TXSD Page 10 of 10



                                          Respectfully submitted,

                                          By: /s/ George Arnold
                                             George H. Arnold, Attorney-in-Charge
                                             State Bar No. 00783559
                                             garnold@thompsoncoe.com
                                             Susan Sparks Usery
                                             State Bar No. 18880100
                                             susery@thompsoncoe.com
                                             THOMPSON, COE, COUSINS & IRONS, LLP
                                             One Riverway, Suite 1400
                                             Houston, Texas 77056
                                             Telephone: (713) 403-8210
                                             Facsimile: (713) 403-8299

                                          ATTORNEYS FOR DEFENDANT
                                          SCOTTSDALE INSURANCE COMPANY


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 14th day of November, 2019, a true and correct copy of
the foregoing instrument was delivered to all known counsel of record in accordance with the
Federal Rules of Civil Procedure, and any applicable Local Rules, as follows:

Chad T. Wilson
Patrick C. McGinnis
CHAD T. WILSON LAW FIRM, PLLC
455 E. Medical Center Blvd., Suite 555
Webster, Texas 77598
eservice@cwilsonlaw.com
cwilson@cwilsonlaw.com
pmcginnis@cwilsonlaw.com
Attorneys for Plaintiff


                                               /s/ George Arnold
                                              George Arnold




                                            10
